ON APPLICATION FOR. REHEARING
Decided Oct 5, 1938
By THE COURT
On application as for rehearing it is suggested that evidence is now and was available at the time of the hearing which establishes that James W. Ruth was certified as a mechanic to Guernsey County, and was never transferred from Guernsey to Jefferson County. This procedure is in conformity to our opinion and we will open up the cases for the taking of further testimony on the subject matter indicated. This factual matter may be offered by stipulation of counsel if it can be agreed or if it is desired to offer witnesses, testimony *176may be taken before the Master who has heretofore acted in this case.
BARNES, PJ, HORNBECK and GEIGER, JJ, concur.